

Motorola Solutions, Inc.
2015-2017 Long Range Incentive Plan (LRIP) Terms
As Approved by the Compensation and Leadership Committee
On February 11, 2015
Design Feature
2015-2017 LRIP
Performance Cycle
Three years from 2015-2017
Eligible Population
CVPs and above
Performance Criteria
Relative Total Shareholder Return (TSR)
TSR Defined as:
Ending stock price
   (Daily average during the final three months of the Performance Cycle)
+ Value of reinvested dividends
= Total ending value
– Beginning stock price
   (Daily average during the three months preceding the Performance Cycle)
= Total value created
÷ Beginning share price
   (Daily average during the three months preceding the Performance Cycle)
= Total shareholder return


Negative TSR Component
If the resulting TSR performance for Motorola Solutions is negative, the
Committee will have negative discretion to reduce the final payout up to a 25%
reduction of the calculated payout.
Comparator Group
S&P 500 defined as companies in the S&P 500 at the beginning of the performance
period; must be publicly traded on or after July 1, 2016 to be included in the
TSR percentile calculation at the end of the performance cycle.
Payout Scale




                            [tsrpayoutscale.jpg]










23

